Citation Nr: 0906407	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to an increased initial rating for bilateral 
hearing loss, currently rated at 0 percent (noncompensable).

2.  Entitlement to service-connection for tinnitus. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to November 
1956. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey, which denied entitlement to service connection for 
bilateral hearing loss and tinnitus.  Service connection for 
bilateral hearing loss was subsequently granted in a May 2007 
DRO decision and a noncompensable rating was assigned.  The 
Veteran disagreed with the noncompensable rating for 
bilateral hearing loss.  

In January 2009 a travel board hearing was held by the 
undersigned.  The transcript is of record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  At his January 15, 2009 travel board hearing the Veteran 
withdrew his claim for an increased initial rating for 
bilateral hearing loss, currently rated at 0 percent 
(noncompensable).

2.  The evidence supports a finding that the Veteran's 
tinnitus is causally related to service.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for an increased initial 
rating for bilateral hearing loss have been met. 38 U.S.C.A. 
§ 7105(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 20.204 
(2008).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Initial Rating for Bilateral Hearing Loss 

In June 2007 the Veteran submitted a notice of disagreement 
with the May 2007 rating decision which granted service 
connection for bilateral hearing loss with a rating of 0 
percent.  In June 2007, the Veteran submitted his substantive 
appeal for service connection for tinnitus and an increased 
rating for bilateral hearing loss.  This submission was 
sufficient to timely perfect his appeal as to these issues.

At the January 15, 2009 travel board hearing, the Veteran 
stated that he wished to withdraw his appeal for an increased 
initial rating for bilateral hearing loss. 

A substantive appeal may be withdrawn by the Veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the Veteran withdrew his appeal as to the issue of an 
increased initial rating for bilateral hearing loss, there 
remain no allegations of error of fact or law for appellate 
consideration.  The Board therefore has no jurisdiction to 
review this issue. 



II. Tinnitus 

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
with respect to the claim for service connection for tinnitus 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

The Veteran seeks entitlement to service connection for 
tinnitus. 

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Veteran has submitted several written statements as well 
as his testimony before the undersigned documenting his 
exposure to acoustic trauma during his active service.  He 
reported continuous exposure to jet noise as a ground radio 
operator working next to a flight line on an Air Force Base 
for three years in service.  The Veteran continuously 
reported the same history of noise exposure in his private 
medical records.  Moreover, the RO has already conceded 
acoustic trauma in service and has granted service connection 
for bilateral hearing loss.  

The examiner who conducted the October 2007 VA examination 
diagnosed bilateral hearing loss and tinnitus.  The examiner 
stated he reviewed the Veteran's claims file and noted that 
the service treatment records did not show any complaints of 
tinnitus or hearing loss at discharge. The examiner concluded 
that tinnitus was not caused by active service based on the 
fact that there was no evidence that tinnitus was incurred in 
service or manifested to a compensable degree within one 
year.  However previously, based on these same service 
treatment records and the Veteran's reported history, the RO 
found that the Veteran's diagnosed hearing loss was the 
result of acoustic trauma during active service, 
notwithstanding the fact that there was no evidence in 
service treatment records or within one year of discharge of 
any hearing loss. 

Given the Veteran's testimony and statements, which are 
consistent with the evidence of record, the testimony that 
the ringing in his ears began in service and has continued 
ever since, and the grant of service connection for bilateral 
hearing loss based on exposure to acoustic trauma during 
active service, the record as a whole supports the Veteran's 
claim that he began to experience symptoms of tinnitus in 
service, which persisted until his diagnosis in 2007. See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The medical evidence presents no opinions or evidence against 
a finding that the Veteran's manifested tinnitus had its 
onset during his active service. The evidence is thus, at 
worst, in equipoise; the benefit of the doubt goes to the 
Veteran, and service connection for tinnitus is warranted.  
See 38 C.F.R. § 3.102.










ORDER

The claim for an increased initial rating for bilateral 
hearing loss is dismissed.

Entitlement to service connection for tinnitus is granted. 






____________________________________________
RONALD W. SCHOLZ, 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


